This appeal is from a judgment for the plaintiff and against the defendant for $109.45, for merchandise sold and delivered to defendant by plaintiff's assignor.
The questions raised by appellant relate to whether a portion of the goods sued for had been delivered, and whether the account had been assigned to the plaintiff.
Upon the question of the delivery of the goods in dispute, the plaintiff's evidence showed a complete and unconditional delivery, while the defendant produced            1 evidence tending to show that he refused to accept the goods, except to hold them for a few days until the seller could take them back; that the seller did not thereafter call for the goods; that they became spoiled, and he "dumped them out."
Concerning the assignment, there was uncontradicted oral evidence that the account had been turned over by the seller of the goods to the plaintiff for collection,         2, 3 with instructions to bring an action thereon in the plaintiff's name. An assignment may be made by parol (5 C.J. 900), and the evidence was sufficient to establish an assignment for the purpose of the action.
The court made findings of fact that the goods had been delivered to defendant, and that the seller had assigned the account to the plaintiff, and rendered judgment accordingly for the plaintiff. The findings are supported by substantial evidence and fully warrant the judgment. There is no merit to the appeal.
Judgment affirmed.
GIDEON, C.J., and THURMAN, FRICK and STRAUP, JJ., concur. *Page 472